Citation Nr: 0018204	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-03 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
residuals of a right great toe injury and, if so, whether all 
the evidence both old and new warrants the grant of service 
connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1976 to July 
1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decision of the North Little Rock, 
Arkansas, Department of Veterans (VA), Regional Office (RO), 
which denied entitlement to the benefits sought.


FINDINGS OF FACT

1.  Pes planus was present prior to service, and was noted on 
enlistment examination.

2.  The veteran has not provided competent medical evidence 
demonstrating that his pre-existing bilateral pes planus 
disorder was aggravated by an injury or disease during active 
service.

3.  The RO previously denied service connection for residuals 
of a right great toe (foot) injury.  The veteran was notified 
of this adverse determination, as well as of his procedural 
and appellate rights by VA letter dated September 20, 1988. 
He did not initiate an appeal, and the decision became final.

4.  The evidence submitted since the September 1988 rating 
decision includes information not previously considered which 
bears directly and substantially upon specific matters under 
consideration as to the issue of entitlement to service 
connection for residuals of a right great toe (foot) injury.

3.  The veteran has not provided competent medical evidence 
demonstrating a nexus between current a right great toe 
(foot) disability and any incident in service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for bilateral pes planus.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The September 1988 rating decision denying entitlement to 
service connection for the residuals of a right great toe 
injury is final.  38 U.S.C.A. § 4005 (1982); 38 C.F.R. 
§ 19.192 (1988); (currently 38 U.S.C.A. § 7105(c) (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.104, 20.1103 (1999)).

3.  Evidence submitted since the September 1988 rating 
decision in support of the veteran's application to reopen 
the claim for entitlement to service connection for residuals 
of a right great toe injury is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

4.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of a right great 
toe injury.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A review of the record included the veteran's service medical 
records, which show that pes planus was noted on enlistment 
examination in March 1976.  In April 1976, the veteran was 
seen in the Podiatry Clinic with complaints of bilateral foot 
pain.  It was noted that he was in the first week of basic 
training (BCT).  X-rays confirmed the presence of bilateral 
pes planus.  He had a decreased medial longitudinal arch, 
with tala bulging noted.  Range of motion was adequate.  Toe 
walk and heel walk were within normal limits (WNL).  The 
diagnosis was pes planus.  In November 1976, the veteran was 
seen with complaints of trauma to the right big toe.  He 
stated that he was helping repair a wooden door, which was 
dropped onto the 1st digit of the right foot, on the front 
anterior phalange.  There was no swelling or contusion.  
Flexation was noted to be WNL (good).  X-rays were negative.  
The 1st and 2nd toes were taped together, and the veteran was 
told to return if there was any swelling or continuing pain.  
There was no further mention of treatment for or injury of 
the feet.  Flat feet were noted on separation examination in 
June 1978.

Based on the foregoing, the RO denied entitlement to service 
connection for residuals of right foot injury.  The veteran 
was informed of this adverse determination, as well as his 
appellate rights, by VA letter dated September 20, 1988.

VA clinical records developed between 1989 and 1997 do not 
mention treatment for pes planus or residuals of a right 
great toe injury.

In conjunction with his present claims, the veteran was 
afforded a VA podiatric examination in November 1998.  At 
that time, he complained of painful arches and toenail.  The 
veteran indicated that he had flat feet all of his life.  He 
had stress fractures of his feet with weight bearing (WB).  
He claimed that standing for a long time causes his arches to 
hurt with occasional calf pain.  He also complained of pain 
secondary to an ingrown right 1st toenail.  Physical 
examination demonstrated pulses of 2+/4.  The skin was within 
normal limits.  His right 1st toenail was thick, mycotic and 
tender with direct pressure, but it was not ingrown.  He had 
rigid flat medial arches.  The veteran stated that he had 
used inlays in the past, but they hurt.  He had adequate 
range of motion at the ankle for gait.  There was no palpable 
calf pain.  The diagnoses were deformed mycotic 1st toenail 
and rigid pes planus.  The examiner remarked that he could 
not relate any specific calf pain to the physical findings.

Analyses

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A.§§ 1110, 1131 (West 
1991).  

The appellant will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (1999).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

If the claim is based on the aggravation of a pre-existing 
disorder during service, the second Caluza element, in terms 
of aggravation, is satisfied if the service medical records 
document treatment for the claimed disorder during service.  
See Maxson v. West, 12 Vet. App. 453 (1999).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  In the absence of proof 
of a present disability there can be no valid claim. Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, 
the Court stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there can be no valid claim for service 
connection.  Id.  For purposes of determining whether a claim 
is well-grounded, the supporting evidence is presumed to be 
true and is not subject to weighing.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Under 38 C.F.R. § 3.303(b) (1999), when a disease shown to be 
chronic in service (or in a presumptive period) so as to 
permit a finding of service connection, subsequent 
manifestations, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  However, not 
every symptom manifested during service will permit service 
connection of a chronic illness which is first shown as a 
clear-cut clinical entity, at some later date.  Demonstrating 
the inservice presence of a chronic disease requires a 
combination of manifestations sufficient to identify it and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.

The third Caluza element (evidence of nexus) may be met by 
the presumptions pertaining to chronic diseases.  With 
respect to chronic diseases, 38 C.F.R. § 3.303(b) may be 
applied when there is evidence of (i) the existence of a 
chronic disease inservice or in a presumptive period (and the 
evidence need not be contemporaneous with service or a 
presumptive period but may be evidence, including lay 
evidence when applicable, years thereafter) and (ii) present 
manifestations of the same chronic disease.  Savage at 495.  
However, there must still be medical nexus evidence.  Voerth 
v. West, 13 Vet. App. 117 (1999) (as to a chronic disorder 
there must still be competent medical nexus evidence between 
current disability and either an inservice injury or 
continuous symptomatology).

When a condition during service is not chronic and there is 
no medical evidence on file of a causal nexus, continuity of 
symptomatology is required and may be shown by medical or lay 
evidence, as appropriate.  38 C.F.R. § 3.303(b) (1999); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The second (inservice disability) and 
third (nexus evidence) elements in Caluza can be satisfied 
under the continuity provision of 38 C.F.R. § 3.303(b) by (a) 
evidence that a condition was 'noted' during service or in a 
presumptive period; (b) evidence showing post-service 
continuity of symptomatology (evidence of treatment is not 
required); and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Arms v. West, 12 Vet. App. 188, 
193 (1999).  Even under this regulation, medical evidence is 
required to demonstrate a relationship between current 
disability and the continuity of symptoms, if the condition 
is not one where lay observation is competent.  Clyburn v. 
West, 12 Vet. App. 296, 301-02 (1999).

As a preliminary matter the Board observes that the 
liberalizing evidentiary standards set forth in 38 U.S.C.A. § 
1154(b) (West 1991) and its corresponding regulatory section, 
38 C.F.R. § 3.304(d) (1999), are not applicable insofar as 
the veteran had peacetime service only.

i.  Pes Planus

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's pre-existing bilateral pes 
planus disorder was aggravated by an injury or disease during 
active service.  Although the veteran received treatment for 
his pre-existing pes planus during active service, the 
competent evidence of record does not indicate a permanent 
increase in the severity of the disorder at that time.  Other 
than complaints of foot pain during basic training, there was 
no showing of problems with flat feet in service, an 
examination at that time did not suggest any increase in the 
severity of the pre-existing flat feet.  The Board notes that 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b) (1999).

The only evidence of a present pes planus disability as a 
result of an inservice aggravation of the pre-existing 
disorder is the veteran's own opinion.  While he is competent 
to testify as to symptoms he experiences, he is not competent 
to provide a medical opinion because this requires 
specialized medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

In addition, the Court has held that medical evidence is 
required to demonstrate the relationship between a present 
disability and claimed continuity of symptomatology unless 
the relationship is one for which a lay person's observation 
is competent.  See Savage, 10 Vet. App. at 497. In this case, 
the veteran has not submitted any medical evidence 
demonstrating treatment for pes planus since discharge.  
Consequently, the Board finds the veteran has not submitted 
evidence of a well-grounded claim for service connection for 
bilateral pes planus.  See 38 U.S.C.A. § 5107(a) (West 1991).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

ii.  Residuals of Right Great Toe Injury

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.200, 20.302 (1999). "New and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in conjunction with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999).  Regardless of the 
actions undertaken by the RO, the Federal Circuit has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1991).

In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the 
Federal Circuit held that in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991), the Court impermissibly ignored the 
definition of "material evidence" adopted by VA under 38 
C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin and 
related cases, see e.g. Sklar v. Brown, 5 Vet. App. 140, 145 
(1993), Robinette v. Brown, 8 Vet. App. 69 (1995) and Evans 
v. Brown, 9 Vet. App. 273 (1996), that required reopening of 
claim on the basis of "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the case was 
declared invalid.  Thus, the Federal Circuit held in Hodge 
that the legal standard that remains valid was that 
contemplated under 38 C.F.R. § 3.156(a) that requires that in 
order for new evidence to be material, the new evidence 
should "bear[ ] directly and substantially upon the specific 
matter under consideration . . . [and must be] so significant 
that it must be considered in order to fairly decide the 
merits of the claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, the Board finds that 
the veteran has submitted new and material evidence such as 
to reopen his claim for service connection for residuals of a 
right great toe injury.  The RO previously denied service 
connection insofar as the injury to the toe in service was an 
acute condition without complications or sequela.  As noted 
above, the veteran was shown to have a deformed mycotic right 
1st toenail on VA examination in October 1998.  This 
information bears directly and substantially upon specific 
matters under consideration.  The Board finds that the 
information added to the record is "new" since it was not 
available for review in September 1988, and is "material" 
since it bears directly on matters which were the bases of 
the prior denial of service connection.  The Court has held 
that the credibility of evidence must be presumed for the 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, as the 
Board finds the clinical evidence added to the record is 
"new and material" to the veteran's claim, the claim is 
reopened.  See 38 C.F.R. § 3.156.

In light of the determination above, the Board must determine 
whether a well-grounded claim has been submitted and whether 
VA has met its duty to assist in the development of the claim 
prior to a de novo review on the merits of the claim.  See 
Elkins, No. 97-1534; Winters, No. 97-2180.  

The Board finds that competent medical evidence has not been 
submitted which demonstrates that the veteran's current right 
great toe disability is related to service.  The Board notes 
that the veteran was treated for a right great toe injury on 
one occasion in service.  However, his discharge examination 
was negative for the presence of right foot pathology (other 
than the previously discussed flat feet).  The recently 
submitted clinical evidence reflects the presence of a 
deformed mycotic right 1st toenail, but does not causally 
link this disability to service.  

The only evidence of a nexus between current right foot 
pathology and service is the veteran's own opinion.  While he 
is competent to testify as to symptoms he experiences, he is 
not competent to provide a medical opinion because this 
requires specialized medical knowledge.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

In addition, the Court has held that medical evidence is 
required to demonstrate the relationship between a present 
disability and claimed continuity of symptomatology unless 
the relationship is one for which a lay person's observation 
is competent.  See Savage, 10 Vet. App. at 497.  In this 
case, the evidence as to continuity of symptomatology is also 
not competent to establish a nexus.  Consequently, the Board 
finds the veteran has not submitted evidence of a well-
grounded claim for service connection for a back disorder.  
See 38 U.S.C.A. § 5107(a).

Although the Board has considered and denied the veteran's 
claim, as to the issue of entitlement to service connection 
for residuals of a right great toe injury, on a ground 
different from that of the RO, the veteran has not been 
prejudiced by the decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board notes that the veteran has been 
informed of the elements required for a well-grounded claim 
and he has argued for service connection in his original 
application for VA benefits and throughout the course of this 
appeal.

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).


ORDER

The claim for service connection for pes planus is denied as 
not well grounded.

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for residuals of 
a right great toe injury, the appeal is reopened.

Entitlement to service connection for residuals of a right 
great toe injury is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

